                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DAVID ANTHONY, et al.,                               )   CASE NO. 5:19-cv-1791
                                                      )
                        PLAINTIFFS,                   )   JUDGE SARA LIOI
                                                      )
 vs.                                                  )   MEMORANDUM OPINION
                                                      )   AND ORDER
 STATE FARM MUTUAL AUTOMOBILE                         )
 INSURANCE COMPANY,                                   )
                                                      )
                        DEFENDANT.                    )


       This case arises from a motor vehicle accident in Stark County, Ohio that occurred on

March 17, 2018, wherein plaintiffs’ vehicle was struck by a vehicle owned by Aliyah Martin

(“Martin”) and driven by Chancellor Young (“Young”). Plaintiffs initiated this lawsuit in state

court against defendant State Farm Mutual Automobile Insurance Company (“State Farm”) to

assert their rights to uninsured motorist coverage.

       On August 7, 2019, State Farm removed the action to this Court alleging diversity

jurisdiction under 28 U.S.C. § 1332(a). (Doc. No. 1, Notice of Removal [“NOA”] ¶¶ 2, 6.) At the

same time, State Farm filed its answer (Doc. No. 3 [“Answer”]), which raised defenses suggesting

that Young and Martin would be indispensable parties. State Farm itself did not pursue either

Young or Martin in any way.

       On October 10, 2019, plaintiffs filed a motion to amend the complaint to add claims against

Young and Martin, both of whom are Ohio residents. (Doc. No. 11, First Motion to Amend
Complaint [“Mot.”].) The motion outlined plaintiffs’ reasons for seeking to belatedly add the two

defendants and included a copy of the proposed first amended complaint. 1

         On October 11, 2019, the Court issued a non-document order directing that any opposition

to the motion to amend should be filed by noon on October 18, 2019. Having received no

opposition, on October 22, 2019, the Court issued a non-document order granting the motion to

amend. Plaintiffs immediately filed the first amended complaint. (Doc. No. 13 [“FAC”].) The FAC

includes the non-diverse defendants, Young and Martin, and additional state law claims against

them.

                 “Diversity of citizenship, the basis for jurisdiction in the present case, exists
         only when no plaintiff and no defendant are citizens of the same state.” Jerome–
         Duncan, Inc. [v. Auto-By-Tel, L.L.C.], 176 F.3d 904,] 907 [(6th Cir. 1999)]. The
         general rule is that diversity is determined at the time of the filing of a lawsuit. See
         Smith v. Sperling, 354 U.S. 91, 93 & n. 1, 77 S.Ct. 1112, 1 L.Ed.2d 1205 (1957).
         Notwithstanding this general rule, persuasive authority counsels that in a situation
         such as this where an amended complaint is filed to include the identity of a
         previous unidentified defendant, diversity must be determined at the time of the
         filing of the amended complaint. As the leading civil procedure treatise explains:

                  Although jurisdiction will not be ousted by a subsequent change in
                  parties who are ancillary to the suit and whose presence . . . is not
                  essential to an adjudication on the merits, a change in parties that goes
                  to the very essence of the district court’s ability to adjudicate the merits
                  of the dispute effectively—most notably the addition of indispensable
                  parties—may destroy it. The cases indicate that the court will take
                  account of whether the plaintiff has been dilatory or is trying to destroy
                  diversity, whether the plaintiff will be significantly disadvantaged if the
                  amendment is not allowed, and whether remanding the action to the
                  state court will prejudice the defendant.




1
  The motion to amend did not explicitly point out that addition of the two defendants would destroy diversity, which
might have been helpful. Under 28 U.S.C. § 1447(e), where, “after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and
remand the action to the State court.”
                                                         2
Curry v. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (quoting 14B CHARLES ALAN

WRIGHT, ARTHUR R. MILLER, & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 3723

(3d ed. 1998)) (further citations omitted).

       Here, the Court finds no dilatory behavior on plaintiffs’ part. Plaintiffs would have been

prejudiced had the amendment of their complaint not been permitted, whereas State Farm was not

prejudiced by the amendment—a fact that is confirmed, in the Court’s view, by State Farm’s

failure to oppose the motion to amend when given the opportunity.

       In light of the amended complaint that destroyed subject matter jurisdiction, pursuant to 28

U.S.C. § 1447(e), the Court remands this matter, as amended, to the Stark County Court of

Common Pleas.



       IT IS SO ORDERED.

      Dated: October 28, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                3
